Title: From Thomas Jefferson to Randolph Harrison, 20 May 1808
From: Jefferson, Thomas
To: Harrison, Randolph


                  
                     Dear Sir
                     
                     Monticello May 20. 08
                  
                  I recieved yesterday your favor of the 10th. about the years 1774. or 5. when passing a winter at Elk-hill & having leisure, I took a great deal of pains, with the assistance of Anderson Bryan as surveyor, to ascertain the lines of Elkhill with accuracy, and noted I believe every line tree then existing precisely in the plat we made. and I think there were then 2 or 3 line trees about an hundred or two yards West of where the gate then stood. I believe the present occupant is right in saying I left space enough outside of the ditch for a road, because I always contemplated a road from the Byrd creek at Lewis’s mill by Elkhill to Carter’s ferry, and actually surveyed & opened the road from Elkhill gate into the public road leading to Carter’s ferry, which road I believe became afterwards public, or used by the public. of all these things accurate plats & notes exist either among my papers or were delivered to mr French, and doubtless contain better materials for ascertaining the exact line than can now be collected; and I am persuaded, if I had time & these papers, I could recall the whole to memory. but the details are minute, would take a good deal of time to decypher, understand and recollect, more than it is possible for me to consign to them now, or probably till March next. if the matter can lie till then, I will bestow on it full attention; and am sorry it is not in my power to make any better offer of service. but my present time does not belong to myself. accept my affectionate salutations and assurances of great respect.
                  
                     Th: Jefferson
                     
                  
               